Citation Nr: 1828534	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-38 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a plantar wart removal on the left foot (left foot disorder).

2.  Whether new and material evidence has been received to reopen service connection for residuals of a right foot disorder.

3.  Entitlement to service connection for a left knee disorder, including as due to a left foot disorder.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for obstructive sleep apnea, including as secondary to the service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a higher initial disability rating for PTSD in excess of 30 percent from April 18, 2011.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in Winston-Salem, North Carolina, an April 2015 rating decision of the RO in Columbia, South Carolina, and a December 2015 rating decision of the RO in Huntington, West Virginia.  Jurisdiction over this case is currently with the RO in Winston-Salem, North Carolina. 

The Veteran requested a Board hearing in a November 2014 substantive appeal filed via VA Form 9.  In a July 2017 Statement, the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

Since issuance of the Statement of the Case (SOC) in December 2016, additional evidence has been received by the Board.  The Veteran's substantive appeal via VA Form 9 was received after February 2, 2013 (received by VA in November 2014 and December 2016); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction, which has not been requested in this case.  38 U.S.C. § 7105(e) (2012).  As such, the Board may consider this evidence in the first instance.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	A December 1979 rating decision denied service connection for a left foot disorder on the basis that the Veteran did not have a left foot disorder that was related to an in-service left foot plantar wart removal.

2.	The Veteran did not appeal the December 1979 rating decision as to the denial of service connection for a left foot disorder after being notified of appellate rights, and no additional evidence was received as to this issue prior to the expiration of the appeal period.

3.	Evidence received since the December 1979 rating decision is new to the claims file, but does not have any tendency to establish a nexus between a left foot disorder and active service, so does not raise a reasonable possibility of substantiating service connection for a left foot disorder.

4.	The December 1979 rating decision denied service connection for a right foot disorder on the basis that a right foot disorder was not shown to have been incurred in or caused by service.

5.	The Veteran did not appeal the December 1979 rating decision as to the denial of service connection for a right foot disorder after being notified of appellate rights, and no additional evidence was received as to this issue prior to the expiration of the appeal period.

6.	Evidence received since the December 1979 rating decision is new to the claims file, but does not have any tendency to establish a nexus between a right foot disorder and active service, so does not raise a reasonable possibility of substantiating service connection for a right foot disorder.

7.	The Veteran is currently diagnosed with degenerative joint disease in the left knee.

8.	Symptoms of degenerative joint disease in the left knee were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service separation.

9.	The current left knee degenerative joint disease was not caused by or otherwise etiologically related to active service.

10.	The Veteran is not currently diagnosed with erectile dysfunction.

11.	The Veteran is currently diagnosed with obstructive sleep apnea (OSA).

12.	The current OSA was caused or worsened in severity by the service-connected PTSD.

13.	The Veteran is currently diagnosed with hypertension.

14.	Symptoms of hypertension were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service separation.

15.	The current hypertension was not caused by or otherwise etiologically related to active service.

16.	For the entire initial rating period on appeal from April 18, 2011, the Veteran's PTSD has manifested in symptoms that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.	The December 1979 rating decision denying service connection for a left and right foot disorder became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.	New and material evidence has not been received to reopen service connection for a left and right foot disorder.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

3.	Degenerative joint disease in the left knee was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.	The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea, as secondary to the service-connected PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

6.	Hypertension was not incurred in service and may not be presumed to have been incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.	For the entire initial rating period on appeal from April 18, 2011, the criteria for a higher initial rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for obstructive sleep apnea, no further discussion of VA's duties to notify and to assist is necessary.

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In June 2011 and September 2011, the RO provided the Veteran with notice of the elements of new and material evidence and the information needed to establish a claim for service connection.

With respect to the issue of service connection for a left knee disorder and erectile dysfunction, the RO provided notice to the Veteran in June 2011 and September 2011, prior to the February 2012 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

The Veteran submitted a fully developed claim (FDC) in September 2015 for service connection for hypertension.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  See September 2015 application for disability compensation and related compensation benefits (on a VA Form 21-526EZ).  

The Veteran is also challenging the initial disability rating assigned following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for PTSD, no additional notice is required regarding this downstream element of the service connection claim.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in July 2011 and November 2011, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 and November 2011 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Reopening Service Connection for a Left and Right Foot Disorder

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As discussed above, a December 1979 rating decision denied service connection for a left foot disorder on the basis that the Veteran did not have a left foot disorder that was shown to be related to the in-service left foot plantar wart removal, and service connection for a right foot disorder was denied on the basis that a right foot disorder was not shown to have been incurred in or caused by service.  In January 1980, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the December 1979 rating decision as to either the left or right foot disorder within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the December 1979 rating decision became final as to the denials of service connection for left and right foot disorders.  38 U.S.C. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The Veteran filed the present claim to reopen service connection for a left and right foot disorder in April 2011.  The February 2012 rating decision on appeal denied reopening of service connection for a left and right foot disorder, finding that the evidence submitted was not new and material because it did not raise a reasonable possibility of substantiating a claim for service connection.  Specifically, the RO found that evidence received since the December 1979 rating decision does not include evidence of a nexus between a left foot disorder and the in-service left foot plantar wart removal or a nexus between a right foot disorder and active service.  Since the December 1979 rating decision (final disallowance), additional evidence has been received in the form of VA treatment records, VA examination reports, private examination reports, and lay statements, which evidence is new because they have not been previously submitted.

However, the new evidence is not material because it does not raise a reasonable possibility of substantiating the claim for service connection for a left or right foot disorder because it does not have any tendency to establish a nexus between a left foot disorder and the in-service left foot plantar wart removal or a nexus between a right foot disorder and active service, which were the bases of the prior final denial.  For these reasons, the Board finds the evidence received since the December 1979 final rating decision does not relate to the previously unestablished facts of a nexus between a left foot disorder and the in-service left foot plantar wart removal or a nexus between a right foot disorder and active service; thus, the evidence received since the December 1979 rating decision is not new and material evidence to reopen service connection for a left or right foot disorder.  38 C.F.R. § 3.156.

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran is currently diagnosed with degenerative joint disease in the left knee (as arthritis) and hypertension, which are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Left Knee Disorder

The Veteran contends that degenerative joint disease in the left knee is the result of an altered gait resulting from the (non-service-connected) left foot disorder.  Alternatively, the Veteran asserts that the left knee disorder is the result of playing sports during active service.  See April 2011 claim.  

Initially, the Board finds that the Veteran is currently diagnosed with degenerative joint disease in the left knee.  A March 2010 VA treatment record reveals the Veteran was diagnosed with degenerative joint disease in the left knee.

As discussed above, the Board has found that new and material evidence has not been received to reopen service connection for a left foot disorder; therefore, the Veteran is unable to receive service connection on a secondary basis for a left knee disorder, claimed as due to the non-service-connected left foot disorder.  As a theory of secondary service connection is based on the law and not the facts of the case, service connection under this theory must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. 426.

After a review of all the evidence or record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current left knee disorder did not have its onset during service, and is not otherwise caused by service.  Service treatment records do not show any complaints, symptoms, diagnosis of, or treatment for, any left knee pain or injuries.  A May 1976 service separation examination report reveals the lower extremities were found to be clinically normal, and the Veteran denied symptoms of a "trick" or locked knee on the corresponding May 1976 Report of Medical History.  Thus, the evidence does not demonstrate chronic symptoms of degenerative joint disease in the left knee during service.

The weight of the lay and medical evidence is also against a finding of continuous symptoms of degenerative joint disease in the left knee since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the May 1976 service separation examination indicated any history or findings or diagnosis of degenerative joint disease in the left knee, or any other left knee problems.  Additionally, a November 1979 VA examination report shows no abnormal findings or complaints of any left knee problems.  

The earliest evidence and diagnosis of degenerative joint disease in the left knee is not shown until 2010 in the March 2010 VA treatment record noted above, nearly 34 years after service separation.  The March 2010 VA treatment record shows the Veteran reported left knee pain for years and a history of left knee aspiration several years ago.  The March 2010 VA provider diagnosed probable degenerative joint disease in the left knee, which was confirmed by X-ray evidence.  The approximately 34 year period between service and the onset of degenerative joint disease in the left knee that is shown by the weight of both the lay and medical evidence is one factor - among other factors in this case - that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case includes the Veteran's negative reports of left knee problems at service separation and the November 1979 VA examination report that reflects no complaints or findings of any left knee problems.

The same evidence shows that degenerative joint disease in the left knee did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative joint disease in the left knee in March 2010, almost 34 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As degenerative joint disease in the left knee did not manifest within one year of service separation, the criterial for manifestation of a left knee disorder in the form of degenerative joint disease to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  

On the question of direct nexus between the current left knee disorder and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed degenerative joint disease in the left knee is causally related to service.  While the Board finds the Veteran competent to report left knee pain at any time, the weight of the evidence shows that the left knee pain began after active service, that the Veteran was not treated for left knee pain until after service, and was not diagnosed with degenerative joint disease in the left knee until 2010.

The Board has considered the Veteran's contentions that the left knee disorder was caused by playing sports during military service; however, he is a lay person and, while competent to relate symptoms that may be associated with a left knee disorder such as pain, he does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the currently diagnosed left knee disorder of arthritis.  The etiology of the Veteran's left knee disorder that includes arthritis is a complex medical etiological question dealing with the origin and progression of the musculoskeletal system, and such disability is diagnosed primarily on clinical findings and physiological testing, in addition to symptoms such as knee pain.  Under the facts of this particular case, which include the Veteran's own negatively reported history at service separation and the normal examination in November 1979, the Veteran has not been shown to have such knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Further, the medical evidence of record does not support a link between playing sports during service and the current left knee disorder.

Based on the foregoing, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's left knee disorder, to include degenerative joint disease, and active duty service.  The evidence does not show an in-service event or injury that resulted in the current left knee disorder, and as the left foot disorder is not service connected, there is no legal basis for secondary service connection under 38 C.F.R. § 3.310.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a left knee disorder on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Service Connection for Erectile Dysfunction

The Veteran contends that erectile dysfunction is the result of a botch circumcision that was performed during service, which has resulted in "complete" erectile dysfunction.  See April 2011 claim.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosed erectile dysfunction disorder.  The Veteran underwent a VA genitourinary examination in July 2011.  The July 2011 VA examination report reflects the Veteran reported being able to achieve an erection that is effective in allowing intercourse with normal ejaculations.  Additionally, the VA examiner noted a March 2010 VA treatment record that shows the Veteran complained of friction of the prepuce during intercourse, indicating that there is no issue with erectile dysfunction.  Accordingly, the July 2011 VA examiner concluded that there was no evidence to support a diagnosis for erectile dysfunction.  

As discussed above, with any claim for service connection, it is necessary for a current disability to be present.  See Moore, 21 Vet. App. at 215; Brammer at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current erectile dysfunction disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran generally asserts that obstructive sleep apnea is the result of military service.  See December 2014 claim.  Alternatively, the Veteran asserts that OSA is caused or aggravated by the service-connected PTSD.  See September 2017 correspondence.  

Initially, the Board finds that the Veteran is currently diagnosed with OSA.  A November 2014 VA treatment record reflects the currently diagnosed OSA was confirmed by a private sleep study done in October 2014.

The Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed OSA is caused or worsened in severity by the service-connected PTSD.  A private medical examination report in August 2017 reflects a diagnosis of obstructive sleep apnea.  The August 2017 private examination report also contains the private examiner's opinion that it is at least as likely as not that the service-connected PTSD contributed to the development of and/or worsened the current OSA beyond its natural progression.  The August 2017 private examiner explained that a recent medical study found an arousal-based mechanism initiated by PTSD that promotes development of OSA in trauma survivors.  The private examiner also included medical literature discussing the correlation between PTSD and sleep apnea in veterans.  There is no evidence or competent medical opinion to the contrary.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current obstructive sleep apnea is caused by, or related to, the service-connected PTSD, and that service connection for OSA is warranted as secondary to the service-connected PTSD.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.

Service Connection for Hypertension

The Veteran generally asserts that hypertension is the result of military service.  See September 2015 claim.  A February 2012 VA treatment record reflects the Veteran was diagnosed with hypertension.

After a review of all the evidence or record, lay and medical, the Board finds that the current hypertension did not have its onset during service, and is not otherwise caused by, service.  Service treatment records do not show any complaints, symptoms, diagnosis, or treatment of high blood pressure or hypertension, including no chronic symptoms of hypertension during service.  A May 1976 service separation examination report reveals the Veteran's vascular system was found to be clinically normal, and blood pressure was measured at 116/70 at service separation.  Additionally, the Veteran denied symptoms of high or low blood pressure on the corresponding May 1976 Report of Medical History; thus, the evidence does not demonstrate chronic symptoms of hypertension during service.

The lay and medical evidence weighs against a finding of continuous symptoms of hypertension since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the May 1976 service separation examination indicated any history or findings or diagnosis of hypertension, or any other issues with high blood pressure.  Additionally, a November 1979 VA examination report shows the Veteran's cardiovascular system was found to be clinically normal and blood pressure was measured at 116/84 at the time.  The earliest evidence of hypertension is not shown until 2012 in the February 2012 VA treatment record noted above, nearly 36 years after service separation.  The February 2012 VA treatment record shows the Veteran's blood pressure was measured at 160/106 and that the Veteran was given prescription medication to treat hypertension and a blood pressure monitor was ordered to assist in monitoring blood pressure at home.  The Veteran was advised of dietary modifications and exercise to help control his blood pressure.

The approximately 36 year period between service and the onset of hypertension that is shown by the weight of both the lay and medical evidence is one factor, among other factors in this case, that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336; Maxson, 230 F.3d at 1333.  Additional factors weighing against continuous symptomatology since service in this case includes the Veteran's negative reports of high blood pressure at service separation and the November 1979 VA examination report that reflects no complaints or findings of any cardiovascular problems or high blood pressure.  Post-service VA treatment records starting in March 2010 also do not show any history or complaints of high blood pressure or diagnosis for hypertension.

The same evidence shows that hypertension did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with hypertension in February 2012, almost 36 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As hypertension did not manifest within one year of service separation, the criterial for manifestation of hypertension to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  

On the question of direct nexus between the current hypertension and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed hypertension is causally related to service.  The weight of the evidence shows that high blood pressure occurred after active service, that the Veteran was not treated for high blood pressure until after service, and was not diagnosed with hypertension until February 2012.

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for hypertension on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In this case, the RO has already assigned staged ratings for the left shoulder disability and depression as discussed below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

For the entire initial rating period on appeal from April 18, 2011, the service-connected PTSD has been assigned an initial 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19. 2017), the Court recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating in cases where the DSM-5 applies when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014 (certified in May 2015), the Board will not rely on GAF scores in assigning the rating in this case.

Pertinent in this case, the General Rating Formula for Mental Disorders provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is provided when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran generally contends that a higher initial disability rating in excess of 30 percent for the service-connected PTSD is warranted.  Specifically in a September 2012 Notice of Disagreement, the Veteran asserts that an initial 70 percent rating for the PTSD is more appropriate.  

The Veteran was provided with a VA examination for PTSD in November 2011.  During the November 2011 VA examination, the Veteran reported that he does not have a social life or close friends due to difficulty relating to others.  The Veteran also reported being more irritable toward others since service separation.  Upon examination, the November 2011 VA examiner noted symptoms associated with the service-connected PTSD included anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, and that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

A February 2012 VA treatment record reflects the Veteran denied symptoms of hallucination and depression.  An April 2014 VA treatment record reflects the Veteran underwent a total left hip arthroplasty earlier that month in April 2014 due to (non-service-connected) increasing and severe left hip pain.  The Veteran reported that, prior to the increase in left hip pain, he was quite active and regularly participated in sports, including refereeing up until two years ago.  Review of symptoms during the April 2014 VA treatment shows the Veteran reported feeling happy and pleasant and denied anxiety, depression, loss of interest in activities or energy level, suicidal ideation, or thoughts of death.  Upon examination of the Veteran, the April 2014 VA examiner noted the Veteran appeared alert, judgment was intact, and there was no evidence of personality changes.  Further, the Veteran scored 30/30 on a mini-mental state examination (MMSE), which revealed no evidence of cognitive impairment.  The VA examiner also observed the Veteran was in a pleasant mood with congruent and full affect and good and intact cognition.

A July 2015 VA psychiatric treatment record shows the Veteran reported concern with needing to take medication every day for (non-service-connected) ankle pain and being angry and upset with VA, but denied symptoms of depression, anxiety, suicidal or homicidal ideation, or any psychotic symptoms.  The July 2015 VA provider's assessment was adjustment disorder with a history of PTSD, and noted the Veteran was dealing with a great deal of frustration due to current medical problems and treatments relating to feelings of loss of control and aging.  The July 2015 VA provider noted that psychotropic medication was not indicated at the time; instead, the VA provider discussed with the Veteran how physical fitness could help improve current orthopedic, metabolic, and other medical issues he had been dealing with.  A subsequent January 2016 VA treatment record reflects the Veteran denied depression, suicidal ideation, sadness, mood swings, and hallucinations.

The evidence of record also includes a July 2017 private psychiatric report from 
Dr. R.W., which was based solely on a review of the lay and medical evidence of record, and does not indicate a personal examination of the Veteran.  This report was written for compensation purposes rather than for treatment purposes.  The July 2017 private examination report reflects Dr. R.W.'s characterization that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's current PTSD symptoms were reported by Dr. R.W. to include symptoms that track the VA disability rating criteria: depressed mood; anxiety; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss; impairment of short and long term memory; speech intermittently illogical, obscure, or irrelevant; impaired judgment; impaired abstract thinking; and grossly inappropriate behavior.  

Although Dr. R.W. represented that he had reviewed the Veteran's treatment records, Dr. R.W. did not address any substantive content of those VA treatment records to reflect any reliance on the purported review of the treatment records, including the treatment records discussed above, which tend to indicate the Veteran's PTSD symptoms and social and occupational impairment are far less severe than those suggested by the July 2017 private examination.  The Board finds that Dr. R.W.'s assessments as to the degree of occupational and social impairment and severity of specific symptoms are inconsistent with, and outweighed by, the entire disability picture shown in contemporaneous VA treatment records, during which the Veteran was seeking treatment rather than compensation, and during which the Veteran was examined in person.  As Dr. R.W. based the psychiatric assessment solely on record review, it is unclear how this doctor arrives at a conclusion of severity that is contrary to the level of severity of symptoms recorded during examination and treatment of the Veteran, such as symptoms of impaired short and long term memory, impaired judgment, impaired abstract thinking, and grossly inappropriate behavior, when Dr. R.W. did not have the opportunity to personally observe such symptoms.  The symptoms and degree of social and occupational impairment indicated by Dr. R.W. are also inconsistent with the Veteran's own report of frequency, duration, and severity of PTSD symptoms during VA treatment.  

Additionally, Dr. R.W. included several articles pertaining to PTSD symptoms generally; however, such articles have no probative value in the instant case due to the significant factual distinctions, and do not support the assessment as to the severity of this Veteran's current PTSD symptoms.  For example, the article titled "Moral injury and moral repair in war veterans: A preliminary model and intervention strategy" discusses the consequences of exposure to violence in war zones and the lasting impact of morally injurious experiences in war, and an article titled "Posttraumatic Stress Disorder and Functioning and Quality of Life Outcomes in Nationally Representative Sample of Male Vietnam Veterans" analyzes data compiled from male veterans who served in the Republic of Vietnam or its surrounding waters or airspace; however, military personnel records show the Veteran was not involved in combat.  Similarly, the article titled "PTSD after deployment to Iraq: conflicting rates, conflicting claims" discusses the prevalence of PTSD in veterans deployed to Iraq; however, the Veteran in this case was did not serve during the Gulf War Era and did not participate in combat in Iraq during military service. 

The Board has also considered the lay statements of D.H., B.W., and J.L. received by VA in September 2017, which attest to the Veteran's current psychiatric symptoms such as social isolation, anxiety, irritability, difficulty sleeping, depression, and difficulty maintaining relationships; however, symptoms such as anxiety, irritability, and difficulty sleeping are specifically contemplated by the criteria for a 30 percent disability rating.  Further, the statement from D.H. describes the Veteran's social isolation due to symptoms of anxiety (criteria for a 30 percent rating), and the statement from B.W. attributes the Veteran's social isolation and difficulty maintaining relationships with his family to symptoms of depression (criteria for a 30 percent rating).  Accordingly, the September 2017 lay statements describe the Veteran's PTSD symptoms consistent with the criteria for a 30 percent rating.

The Board has carefully reviewed the lay and medical evidence of record and finds that the preponderance of the evidence is against the assignment of a higher initial disability rating in excess of 30 percent for the service-connected PTSD for any period.  The evidence or record shows the Veteran's PTSD has been manifested by symptoms that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  Further, for the entire initial rating period on appeal from April 18, 2011, the Veteran's PTSD did not manifest in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty understanding complex commands; impaired judgment; or impaired abstract thinking.

VA treatment records throughout the initial rating period on appeal reflect the Veteran has been consistently observed to be alert and oriented, without impairment of judgment, thought process, ability to communicate, or ability to understand and follow directions.  While the Veteran has endorsed symptoms of anxiety, the evidence of record does not demonstrate the PTSD has manifested in panic attacks that occur more than once a week (criteria for a 50 percent rating), at any time during the rating period on appeal.  Although the July 2017 private examination report indicates psychiatric symptoms that meet the criteria for a 50 percent or 70 percent rating, the Board finds that the July 2017 private examination report is inconsistent with, and outweighed by, the other lay and medical evidence in contemporaneous treatment records showing the overall disability picture.

The Board has considered all of the symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration of the PTSD are more appropriately consistent with the symptoms contemplated by the 30 percent disability rating and do not more nearly approximate the symptoms contemplated for a 50 percent disability rating, 70 percent disability rating, or 100 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial disability rating for PTSD in excess of 30 percent for any period.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, such that no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the service-connected PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe all the Veteran's disability level and degree of symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for service-connected psychiatric disorders that manifest by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms that fall within the diagnostic criteria for a 30 percent rating for the entire initial rating period on appeal.  For the entire initial rating period from April 18, 2011, the service-connected PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  For these reasons, the service-connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.21(b)(1) is not required.

Comparing the Veteran's disability level and symptomatology of the PTSD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is 

unemployable due to the service-connected PTSD.  The July 2017 private psychiatric examination report shows the Veteran is currently working full time as a barber.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised and, therefore, the issue is not before the Board on appeal. 


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a left foot disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for a right foot disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for obstructive sleep apnea as secondary to the service-connected PTSD is granted.

Service connection for hypertension is denied.

For the entire initial rating period on appeal from April 18, 2011, a higher initial disability rating in excess of 30 percent for the service-connected PTSD is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


